ON MOTION
PER CURIAM.

ORDER

The court treats Margaret J. Dawson’s correspondence concerning the timeliness of her petition for review as a motion for reconsideration of the court’s previous rejection of her petition for review as untimely. Dawson moves for leave to proceed in forma pauperis.
On September 13, 2005, the Merit Systems Protection Board issued a final decision in Dawson v. OPM, No. BN-844E-04-0034-1-3, specifying that its decision was final and that any petition for review must be received by this court within 60 calendar days of receipt of the Board’s decision. A copy of the certified mail receipt reflects that Dawson received the Board’s decision on September 15, 2005. Dawson’s petition seeking review of the Board’s decision was received by the court on November 15, 2005 and rejected as untimely.
Our review of a Board decision is governed by 5 U.S.C. § 7703(b)(1), which provides that “[njotwithstanding any other provision of law, any petition for review must be filed within 60 days after the date the petitioner received notice of the final order or decision of the Board.” This filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dept. of Transportation, Federal Aviation Administration, 735 F.2d 1335, 1336 (Fed.Cir. 1984). Thus, under the time provision of the statute, Dawson’s petition for review was due in this court within 60 days of receipt of the Board’s final decision, i.e., by November 14, 2005. Because Dawson’s petition for review was received on November 15, 2005,1 day late, the court must dismiss Dawson’s petition as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is denied. The petition for review is dismissed as untimely.
(2) Each side shall bear its own costs.
(3) Dawson’s motion for leave to proceed in forma pauperis is moot.